

95 HR 8693 IH: 21st Century Jobs Act
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8693IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Khanna (for himself, Mr. Himes, Mr. Ryan, Ms. Jayapal, Ms. DelBene, Mr. Thompson of Mississippi, Mr. Soto, Mr. Evans, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, Ways and Means, Financial Services, Transportation and Infrastructure, Science, Space, and Technology, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an independent agency in the executive branch to be known as the Federal Institute of Technology, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Jobs Act.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)In the year 2018, funding for research and development in science and technology in the United States was $124.7 billion, or approximately 0.6 percent of the gross domestic product.(2)In the year 1964, the United States spent approximately 2 percent of gross domestic product on research and development in science and technology.(3)Public funding for research and development in science and technology financed a majority of the innovations that powered growth in the United States after World War II, including digital computing and modern pharmaceutical science.(4)The United States currently ranks ninth in the world for total percentage of gross domestic product used for research and development in science and technology and twelfth in the world for public funding for research and development in science and technology.(5)Funding for research and development in science and technology is concentrated in a small number of geographic regions in the United States.(6)Established technology centers that promote research and development in science and technology are extremely crowded, have high real estate costs, and are in locations that require long commutes for many of the researchers at such centers.(7)The private sector has a limited ability or desire to invest outside of such centers, which limits the potential for growth in science and technology, including the availability of employment opportunities in such industries.(8)Increasing public funding for research and development in science and technology to 1 percent of the gross domestic product would significantly increase the rank of the United States with respect to funding for such research and development among developed countries.(b)Sense of CongressIt is the sense of the Congress that amounts provided through this Act will be used—(1)in a manner that is similar to breakthrough-focused, project management models of the Defense Advanced Research Projects Agency of the Department of Defense; and(2)to supplement existing funding to Federal agencies.3.The Federal Institute of Technology(a)EstablishmentThere is established in the executive branch of the Government an independent agency to be known as the Federal Institute of Technology (in this section referred to as the Institute).(b)HeadquartersThe Institute shall be headquartered in the District of Columbia.(c)Board of Directors(1)In generalThe Institute shall have a Board of Directors (in this section referred to as the Board).(2)Duties of the BoardThe duties of the Board shall include the following:(A)Not later than 2 years after the date of the enactment of this section, establish a minimum of 10 local boards in accordance with subsection (d), including—(i)appointing the members of each local board with consideration given to the recommendations provided pursuant to subsection (d)(1)(A)(iii);(ii)providing funding to local boards to support the local boards in achieving the duties under subsection (d)(3) and to carry out the comprehensive strategy under subsection (d)(2), including funds from amounts in the private endowment established under subsection (e); and(iii)annually evaluate the effectiveness of each local board based on the requirements developed pursuant to subsection (d)(1)(D).(B)Provide funds to Federal, State, and local agencies to support programs and research in the qualified subjects, including programs and research in certain technology sectors.(3)Local board limitationThe Board may establish—(A)not more than 30 local boards in the 10-year period after the date of the enactment of this Act; and(B)not more than 3 local boards each fiscal year during such period.(4)New local board applicationsThe Board may consider new applications on an annual basis each fiscal year for the 10-year period after the date of the enactment of this Act, and every 3 years thereafter.(5)Members; chairThe President shall—(A)appoint 5 members of the Board by and with the advice and consent of the Senate; and(B)designate a Chair from among the members.(6)Terms(A)LengthEach Board member shall be appointed for a term of 5 years.(B)AmountEach Board member shall not serve more than 2 terms.(7)VacancyA vacancy on the Board shall be filled in the manner in which the original appointment was made.(8)Basic payTo the extent or in the amounts provided in advance in appropriation Acts, members shall each be paid at a rate not to exceed the rate of basic pay for level II of the Executive Schedule.(d)Local boards(1)Applications(A)In generalIn establishing local boards pursuant to subsection (c)(1)(A), the Board shall consider applications on a competitive basis from State and local governments, which shall include the following:(i)The location of the local board, which must be in a covered region that—(I)possesses relevant assets for the development of technology; and(II)does not possess a leading technology center.(ii)A comprehensive strategy described under paragraph (2).(iii)A recommendation of individuals to be appointed to the local board.(B)Duration periodEach grant under this section shall be made for a period of 10 years, provided that the local board that receives such grant meets the requirements developed pursuant to subparagraph (C).(C)RequirementsThe Board shall develop requirements for each local board based on the comprehensive strategy of each such local board.(2)Comprehensive strategyEach local board shall submit to the Board a comprehensive strategy that includes the following:(A)A technology development plan, including the focus of the local board and existing advantages for the development of a hub in the covered region of the local board.(B)A spending plan, including an outline of the use of funds based on the duties of the local board under paragraph (3).(C)A plan to address infrastructure barriers to the development of a hub, including—(i)the development of data infrastructure;(ii)remediation of environmentally damaged sites;(iii)the development of buildings, labs, roads, and bridges; and(iv)improvements to airports, train stations, and other forms of public transit.(D)A higher education improvement plan, including—(i)hiring faculty;(ii)supporting students; and(iii)partnering with institutions of higher education.(E)A primary and secondary education improvement plan, including—(i)an outline with respect to educating students in science, technology, engineering, and mathematics through the use of Federal resources; and(ii)an evidence-based program to overcome existing barriers to student achievement in the covered region.(F)A career placement plan based on the duties of the local board under paragraph (3).(G)A plan to improve access to capital for local businesses.(H)A sustainable growth plan that—(i)ensures housing remains affordable in the covered region; and(ii)addresses environmentally damaged areas in the covered region.(3)Duties of the local boardEach local board shall—(A)establish a hub and oversee the activities of such hub;(B)make grants available for programs and research in the qualified subjects in covered regions, which may include grants to—(i)promote the development of student skills at all levels, including—(I)primary and secondary school improvements that support education in technology and the qualified subjects;(II)fellowships for undergraduate students to support education in technology and the qualified subjects; and(III)post-graduate fellowship programs to support such graduate students working in technology and the qualified subjects;(ii)improve the ability of local institutions of higher education to carry out leading-edge research in technology and the qualified subjects, including—(I)hiring faculty in the relevant areas;(II)laboratory construction and development;(III)developing and sponsoring programs to promote technological entrepreneurship among students (in partnership with leading firms in the covered region); and(IV)developing partnerships with local businesses to facilitate the transition of students to the technology workforce; and(iii)develop effective pathways for career advancement in technology that creates and reduces the costs of—(I)training programs for work in technology jobs; and(II)apprenticeship programs in technology jobs;(C)develop effective infrastructure to promote the creation of a technology center as described in the plan under paragraph (2)(C); (D)improve access to capital for businesses in the covered region, including—(i)supporting partnerships with venture capitalists in regions with developed technology centers in the United States; and(ii)providing matching funds for Federal grants that support innovative businesses;(E)develop and implement a plan for improving education in the qualified subjects;(F)develop and implement a plan for increasing employment opportunities in the covered region in which the local board is located, including—(i)coordinating with the heads of businesses and institutions of higher education to support job placement in the covered region; and(ii)analyzing employment indicators with respect to high-wage job opportunities in the covered region of the local board to determine—(I)areas that need development in such industries; and(II)ways such industries would benefit from the advancement of technology;(G)analyze infrastructure in covered regions and provide policy recommendations to the Board with respect to inadequate infrastructure, including data infrastructure;(H)analyze the cost of housing, zoning regulations, and laws related to housing in the covered region of the local board and provide policy recommendations to State and local governments to ensure the cost of housing remains affordable as the hub established pursuant to subparagraph (A) increases research activities in such covered region; and(I)provide support for the development of technology, including establishing partnerships with institutions of higher education.(e)Gifts, bequests, and devisesNotwithstanding section 3302 of title 31, United States Code, and without further appropriation, the Board may accept, use, or dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Institute. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devices shall be deposited in a private endowment for disbursement upon order of the Board.(f)Inspector General of the Federal Institute of TechnologySection 12 of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App.) is amended—(1)in paragraph (1), by inserting the Board of Directors of the Federal Institute of Technology; after the Tennessee Valley Authority;; and(2)in paragraph (2), by inserting the Federal Institute of Technology, after the Tennessee Valley Authority,.(g)Reports(1)Local board reportNot later than 1 year after the date of the enactment of this section, and annually thereafter, each local board shall submit to the Board a report containing recommendations based on the activities of each such local board, including recommendations for—(A)legislation that—(i)supports research and education in the qualified subjects;(ii)increases employment opportunities related to the qualified subjects;(iii)addresses inadequate infrastructure in covered regions; and(iv)ensures the cost of housing is affordable in covered regions;(B)funding scientific development; and(C)policy priorities with respect to supporting scientific development.(2)Breakthrough science reportNot later than 1 year after the date of the enactment of this section, and annually thereafter, the Board shall submit to the President and Congress a report known as the Breakthrough Science Report containing recommendations for—(A)legislation based on the activities of the Institute; and(B)policy priorities with respect to supporting scientific development, which shall take the funding priorities of the private sector into account.(3)National Academy of Sciences reportNot later than 1 year after the date of the enactment of this section, and annually thereafter, the National Academy of Sciences shall submit to Congress a report on the activities of the local boards, including an analysis of research activities for areas that did not receive grants from such local boards.(4)Authorization of appropriations; use of amounts(A)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated to the Board—(i)$67,500,000,000 for fiscal year 2022;(ii)$72,500,000,000 for fiscal year 2023;(iii)$77,500,000,000 for fiscal year 2024;(iv)$82,500,000,000 for fiscal year 2025;(v)$87,500,000,000 for fiscal year 2026;(vi)$92,500,000,000 for fiscal year 2027;(vii)$97,500,000,000 for fiscal year 2028;(viii)$102,500,000,000 for fiscal year 2029;(ix)$107,500,000,000 for fiscal year 2030; and(x)$112,500,000,000 for fiscal year 2031.(B)Use of amountsOf the amounts made available to the Board under subparagraph (A) in each fiscal year to carry out this section not less than—(i)12.5 percent shall be used to provide funds to the Department of Energy;(ii)12.5 percent shall be used to provide funds to the National Science Foundation;(iii)12.5 percent shall be used to provide funds to the National Institutes of Health; and(iv)20 percent shall be used to provide funds to the local boards to carry out the duties under subsection (d)(3).(C)DefinitionsIn this section:(i)Certain technology sectorsThe term certain technology sectors means areas in technology that relate to the qualified subjects, which may include the following:(I)Advanced manufacturing.(II)Artificial intelligence.(III)Biotechnology.(IV)Blockchain technology.(V)Climate science.(VI)Computer science.(VII)Cybersecurity.(VIII)Material science.(IX)Medical technology.(X)Synthetic Biology.(XI)Telecommunications.(XII)Transportation technology.(XIII)Virtual reality and augmented reality.(ii)Covered regionThe term covered region means a physical boundary identified by a local board and located near an institution of higher education. (iii)HubThe term hub means a center for research in the qualified subjects.(iv)Qualified subjectsThe term qualified subjects means mathematics and the physical, biological, engineering, social, and chemical sciences.4.Preference for software produced in rural areas and minority majority areas(a)In generalChapter 33 of title 41, United States Code, is amended by adding at the end the following:3313.Preference for software produced in rural areas and minority majority areasIn awarding a contract for the procurement of software, an agency shall provide a contracting preference to an offeror who demonstrates in the bid or proposal of that offeror that at least 10 percent of the production or development of the software offered in that bid or proposal occurred in or will occur in—(1)a rural area, as that term is defined under section 343(a)(13) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a)(13)); or(2)a zip code in which over 50 percent of the residents of such zip code are minorities, as that term is defined under section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k). .(b)Technical amendmentThe table of sections at the beginning of chapter 33 of title 41, United States Code, is amended by inserting after the matter relating to section 3312 the following: 3313. Preference for software produced in rural areas and minority majority areas. .5.Equal Employment Opportunity Commission rules required for employers to report information regarding employeesThe Equal Employment Opportunity Commission shall—(1)initiate a rulemaking proceeding, including notice and opportunity for public comment, not later than 90 days after the date of the enactment of this section, and(2)issue rules not later than 18 months after the date of the enactment of this section,to require employers to specify in the periodic employer information reports submitted to the Commission by each such employer the number of individuals employed by the employer, the number of individuals performing services billed hourly by head count or by team for the employer, the countries in which such respective individuals reside, and all of the revenue generated by the employer in each such country. 6.Amendment to the Elementary and Secondary Education Act(a)In generalSection 1111(b)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)(C)) is amended by striking and science and inserting science, and computer science.(b)Effective dateNot later than 5 years after the date of the enactment of this section, the amendment made by subsection (a) shall take effect.(c)Report requiredNot later than 3 years after the date of the enactment of this section, each State educational agency shall submit to the Secretary a report on preparations made by local educational agencies within the State to implement academic standards for computer science as required under section 1111(b)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)(C)), as amended by subsection (a).7.Computer Science Education Grants(a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Education (referred to in this section as the Secretary) shall carry out a program known as the Computer Science Education Grant Program (referred to in this section as the Program) to make grants on a competitive basis to eligible entities to pay the Federal share of the costs of training teachers and developing computer science curriculum (which includes data analytics) in accordance with subsection (c).(b)ApplicationsTo be eligible to receive a grant under the Program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(c)Requirement for uses of grant fundsAn eligible entity that receives a grant under the Program shall use grant funds to—(1)create opportunities for licensed elementary school teachers to pursue and receive training in computer science for the purpose of incorporating computer science in the curriculum and educational material of such teacher;(2) create opportunities for licensed secondary school teachers to add computer science endorsements to the license of each such teacher and to provide computer science learning experiences that are age-appropriate;(3)provide assistance to States that do not have computer science standards for teachers or students to develop such standards and provide licenses and endorsements with respect to such standards;(4)create opportunities for teacher candidates interested in computer science to complete a full-year residency program specialized in computer science;(5)expand access for teachers and students to high-quality learning materials, including computer equipment and high speed network infrastructure that supports the study of computer science;(6)expand computer science education programs—(A)at public institutions of higher education; and(B)for the education of teachers;(7)create and implement plans for expanding access to rigorous classes in science, technology, engineering, and math for underrepresented groups, including minorities, girls, and youth from low-income families; and(8)ensure support and resources for students, which may include mentoring for students traditionally underrepresented in fields related to science, technology, engineering, and math.(d)PriorityIn awarding grants under this section, the Secretary shall give priority to applicants that demonstrate greater need as determined by the Secretary.(e)Evaluation and reportAn eligible entity that receives a grant under the Program shall—(1)conduct an evaluation on the effects of the Program, including any increase in the ability of teachers to teach computer science; and(2)submit to the Secretary a report on such evaluation.(f)Limitation on use of grant fundsAn eligible entity that receives a grant under the Program may not use more than 20 percent of the grant funds to purchase computer equipment and network infrastructure.(g)Grant duration and amount(1)DurationEach grant under this section shall be made for a period of 5 years.(2)AmountThe Secretary shall determine the maximum amount of each grant under this section.(h)Federal shareThe Federal share of a grant under the Program shall not exceed 90 percent of the costs of carrying out the activities described in subsection (c).(i)Supplement, not supplantAn eligible entity shall use a grant received under the Program only to supplement funds that would, in the absence of such grant, be made available from other Federal, State, or local sources for activities supported by the grant, not to supplant such funds.(j)Eligible entity definedThe term eligible entity means—(1)a State educational agency;(2)an institution of higher education; and(3)a local educational agency.(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $8,000,000,000 for fiscal year 2021.8.Smart Students Everywhere Grants(a)Eligible participants(1)In generalSection 401A of the Higher Education Act of 1965 (20 U.S.C. 1070a–1) is amended—(A)in subsection (a), by inserting or graduate before education;(B)in subsection (b)—(i)in paragraph (1), by striking and at the end;(ii)in paragraph (2), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(3)for the first through fourth year in a graduate program in science, technology, engineering, or mathematics shall be known as a SMART Students Everywhere Grant.;(C)by amending subsection (c) to read as follows: (c)Definition of eligible studentIn this section, the term eligible student means a student who—(1)either—(A)received a high school diploma from a high school located in a county that has a college graduation rate that is below the national average; or(B)is a minority student; and(2)for the award year for which the determination of eligibility is made for a grant under this section—(A)except with respect to a student described in clause (C)(vi), is eligible for a Federal Pell Grant; (B)is enrolled or accepted for enrollment in an institution of higher education on not less than a half-time basis; and(C)in the case of a student enrolled or accepted for enrollment in—(i)the first year of a program of undergraduate education at an institution of higher education (including a program of not less than one year for which the institution awards a certificate)—(I)has not been previously enrolled in a program of undergraduate education, except as part of a secondary school program of study; and(II)is certified by the institution of higher education as pursuing a major in the physical, life, or computer sciences, mathematics, technology, or engineering (as determined by the Secretary pursuant to regulations); or(ii)the second year of a program of undergraduate education at a two- or four-year degree-granting institution of higher education (including a program of not less than two years for which the institution awards a certificate), is certified by the institution of higher education as pursuing a major in a subject described in clause (i)(II);(iii)the third or fourth year of a program of undergraduate education at a four-year degree-granting institution of higher education, is certified by the institution of higher education to be pursuing a major in a subject described in clause (i)(II);(iv)the third or fourth year of a program of undergraduate education at an institution of higher education (as defined in section 101(a)), if such institution of higher education demonstrates, to the satisfaction of the Secretary, that—(I)such institution of higher education offers a single liberal arts curriculum leading to a baccalaureate degree, under which students are not permitted by the institution to declare a major in a particular subject area, and the student—(aa)studies, in such years, a subject described in clause (i)(II) that is at least equal to the requirements for an academic major at an institution of higher education that offers a baccalaureate degree in such subject, as certified by an appropriate official from such institution; or (bb)is required, as part of the student's degree program, to undertake a course of study in a subject described in clause (i)(II) which consists of at least—(AA)4 years of study in mathematics; and(BB)3 years of study in the sciences, with a laboratory component in each of those years; and (II)such institution offered such curriculum prior to February 8, 2006; (v)the fifth year of a program of undergraduate education that requires 5 full years of coursework, as certified by the appropriate official of the degree-granting institution of higher education, for which a baccalaureate degree is awarded by a degree-granting institution of higher education, is certified by such institution of higher education to be pursuing a major in a subject described in clause (i)(II); or(vi)the first through fourth year of a graduate program at an institution of higher education, is certified by such institution of higher education to be pursuing a graduate degree (including a program of not less than two years for which the institution awards a certificate) in a subject described in clause (i)(II).;(D)in subsection (d)—(i)in paragraph (1)—(I)by amending subparagraph (A) to read as follows: (A)In generalThe Secretary shall award a grant under this section in the amount of—(i)$10,000 for an eligible student under clause (i) through (v) of subsection (c)(2)(C); and(ii)$20,000 for an eligible student under clause (vi) of subsection (c)(2)(C).;(II)in subparagraph (B)(i), by striking a student and inserting an undergraduate student; and(III)by adding at the end the following: (C)Reduction for less than full-time graduate studentsNotwithstanding subparagraph (A), in any case in which a graduate that attends an institution of higher education on less than a full-time basis, the amount of the grant that such a student may receive shall be reduced in proportion to the degree to which such student is not so attending on a full-time basis. ;(ii)in paragraph (2)—(I)in subparagraph (A), by inserting or graduate after undergraduate; and (II)in subparagraph (B), by striking subsection (c)(3) and inserting subsection (c)(2)(C); and(iii)in paragraph (3), by inserting to an undergraduate student before in the same manner; and(E)by striking subsections (e), (f), and (g) and inserting the following:(e)Report to SecretaryAn institution of higher education shall submit to the Secretary a report on the students who receive a grant under this section, including data disaggregated with respect to the degree being pursued by such students and (if applicable) the earnings of such students.(f)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Education to carry out this section $5,000,000,000 for fiscal year 2020 and each fiscal year thereafter.(2)Availability of fundsThe amounts made available by paragraph (1) for any fiscal year shall be available from October 1 of that fiscal year and remain available through September 30 of the succeeding fiscal year.(3)Technical assistance(A)In generalOf the amounts appropriated for a fiscal year under paragraph (1), the Secretary may use 1 percent to carry out technical assistance in such fiscal year to institutions of higher education to assist such institutions of higher education in carrying out SMART Students Everywhere Grants.(B)ApplicationThis paragraph shall only apply to the first 3 years after the date of the enactment of this paragraph in which—(i)amounts are appropriated under paragraph (1); and(ii)SMART Students Everywhere Grants are awarded under this section..(2)Effective dateThe amendments made by this subsection shall take effect on the date that is 1 year after the date of the enactment of this section.(b)Tax credit for first-Year wages of qualified recipients of a SMART grant(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting a comma, and by adding at the end the following new subparagraph: (K)a qualified recipient of a SMART grant..(2)Definitions and special rulesSection 51(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(16)Qualified recipient of a SMART grant(A)In generalThe term qualified recipient of a SMART grant means any individual who is certified by the designated local agency as a recipient of a SMART Students Everywhere Grant pursuant to Section 401A of the Higher Education Act of 1965 (20 U.S.C. 1070a–1) during the 1-year period ending on the hiring date.(B)Special rules for determining amount of creditFor purposes of applying this subpart to any qualified recipient of a SMART grant—(i)subsection (a) shall be applied by substituting 5 percent (10 percent in the case of any specified recipient of a SMART grant) for 40 percent, and(ii)subsection (b)(3) shall be applied by substituting $50,000 for $6,000 and all that follows in such subsection.(C)Aggregate credit dollar limitation per employer(i)Limitation with respect to qualified recipients of a SMART grantThe aggregate credit determined under subsection (a) with respect to qualified recipients of a SMART grant (other than specified recipients of a SMART grant) shall not exceed $10,000 for any taxable year of the taxpayer.(ii)Limitation with respect to specified recipients of a SMART grantThe aggregate credit determined under subsection (a) with respect to specified recipients of a SMART grant shall not exceed $20,000 for any taxable year of the taxpayer.(D)Specified recipient of a SMART grantFor purposes of this paragraph—(i)In generalThe term specified recipient of a SMART grant means any qualified recipient of a SMART grant who is certified by the designated local agency as a veteran (as defined in paragraph (3)(B)), a minority, or employed in a designated county.(ii)Designated countyIn this paragraph, the term designated county means a county that has a college graduation rate that is below the national average.(iii)MinorityIn this paragraph, the term minority has the meaning given the term under section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k)..(3)Effective dateThe amendments made by this subsection shall apply to individuals who begin work for the employer after the date of the enactment of this section.9.DefinitionsIn this Act:(1)Elementary and Secondary Education Act termsThe terms institution of higher education,local educational agency, and State educational agency have the meaning given the terms under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Secondary and elementary schoolThe terms secondary school and elementary school have the meanings given the terms under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).